                                                                   FIL~j(;JN~~-
                                                                   ON
                                                                            <COURT n I
                                                                                _
                                                                                                  .t

                                                                        Petar A. Iv oore, Jr., Clerk
                                                                        US District Court
                                                                        Eastern District of NC

                       . UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                NO.   5:2 j-U2-I I""'. l D( 4)

  UNITED STATES OF AMERICA

            V.                                    INDICTMENT
  MIRIAM PEREZ-ROBLEDO


       The Grand Jury charges that:

       On or about July 28, 2016, in the Eastern District of North Carolina, the
                          I                                                                   .




 defendant, MIRIAM PEREZ ROBLEDO, an alien, did knowingly make a false

. statement and claim that she was a citizen of the United States in order to register

 to vote in a Federal election, in violation of Title 18, United States Code, Section

 1015(f).


                                        A TRUE BILL



                                        FOR:1£.P~KSON        '

                                          l-~-Z:22(
                                        DATE

 ROBERT J. HIGDON, JR.
 United States Attorney

 ~~
 BY: SEBASTIAN KIELMANOVICH
 Assistant United States Attorney




            Case 5:21-cr-00011-D Document 1 Filed 01/06/21 Page 1 of 1
